937 So.2d 139 (2006)
Charles HAWKINS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-527.
District Court of Appeal of Florida, Third District.
April 27, 2005.
Charles Hawkins, in proper person.
Charles J. Crist, Jr., Attorney General, for appellee.
Before COPE, FLETCHER and WELLS, JJ.
PER CURIAM.
Charles Hawkins appeals an order denying his motion to correct illegal sentence under Florida Rule of Criminal Procedure 3.800(a). The verdict form reflects that defendant-appellant Hawkins was convicted of robbery with a deadly weapon, which is a first degree felony punishable by life imprisonment. See § 812.13(2)(a), Fla. Stat. (1981). The 99-year sentence is a legal sentence.
Affirmed.